Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed towards a method for creating a sharing content wherein a first user creates and shares said content form a single first user device. The prior art provides examples of solving the same problem that applicant’s invention solves, but utilize a plurality of devices in doing so. In addition to the prior art of record, see also Nagler et al. (2021/0174693) and Adam et al. (2019/0068670) for examples of utilizing plural devices to create content for sharing the solve the same problem as applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
The application has been amended as follows: The status of claims 6 and 12 is (cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421